                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GERALD LEN COOLEY,                                Case No. 4:18-cv-00719-YGR (KAW)
                                   8                    Plaintiff,                           ORDER TERMINATING PLAINTIFF'S
                                                                                             7/29/19 UNILATERAL DISCOVERY
                                   9              v.                                         LETTER
                                  10       GREG LEONARD, et al.,                             Re: Dkt. No. 106
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On July 29, 2019, Plaintiff Gerald Len Cooley, Jr. filed his second unilateral letter brief

                                  14   seeking to compel the production of documents following the district court’s July 24, 2019 order

                                  15   that they be produced in a “timely manner.” (Letter, Dkt. No. 106.)

                                  16           On July 31, 2019, Defense counsel Amy Rothman filed a declaration stating that she was

                                  17   out of the country on vacation from July 19, 2019 to July 30, 2019. (Decl. of Amy S. Rothman,

                                  18   “Rothman Decl.,” Dkt. No. 107 ¶ 2.)1 Ms. Rothman explained that the documents being produced

                                  19   related to the murder investigation that led up to Plaintiff’s arrest as an accessory for murder, and

                                  20   that Defendants had already informed Plaintiff that they expected to complete the production by

                                  21   August 16, 2019. (Rothman Decl. ¶ 4-5.) Further, since the murder investigation resulted in the

                                  22   conviction of another individual, an extensive number of documents had to be collected, reviewed,

                                  23   redacted, and bate stamped before they could be produced. (Rothman Decl. ¶ 10.) Defendants also

                                  24   informed the district court that Plaintiff had sent a series of threatening emails, including

                                  25   threatening to report Ms. Rothman and counsel Noah Blechman to the State Bar of California if

                                  26
                                  27   1
                                         On July 26, 2019, Plaintiff was advised that Ms. Rothman was currently out of the country, but
                                  28   that she was handling the production and that Defendants would pull the production together upon
                                       her return. (Rothman Decl., Ex. A at 14.)
                                   1   they did not produce the documents. (Rothman Decl. ¶ 7, Ex. A at 16-17.)

                                   2          On August 1, 2019, the pending discovery dispute and all other discovery matters in this

                                   3   case were referred to the undersigned. (Dkt. No. 109.)

                                   4          While the undersigned is sympathetic that Plaintiff will be out of state for the better part of

                                   5   August to attend a family reunion, his vacation schedule does not dictate the timeline in which

                                   6   Defendants must make their production nor does it excuse him from the joint letter requirement.

                                   7   (See Letter at 2.) Moreover, Plaintiff is advised that accusing opposing counsel of misconduct and

                                   8   threatening them with a State Bar investigation is not an appropriate litigation strategy and could

                                   9   be grounds for sanctions.

                                  10          Accordingly, Plaintiff’s second unilateral discovery letter is TERMINATED. Since

                                  11   August 16, 2019 has passed, if Defendants have not done so already, they must complete their

                                  12   document production within 7 days of this order.
Northern District of California
 United States District Court




                                  13          Additionally, Plaintiff is advised that all discovery disputes must be addressed by joint

                                  14   letter after the parties have sufficiently met and conferred regarding the dispute. (See Judge

                                  15   Westmore’s General Standing Order ¶¶ 13-14, http://cand.uscourts.gov/kaworders.) Furthermore,

                                  16   the joint letter must be in the following format to ensure that the parties are addressing the same

                                  17   dispute, and are doing so in a manner that facilitates the Court’s resolution:

                                  18          A.      Request for Production No. 7

                                  19                  [Summarize the issue and reproduce the request.]

                                  20          Defendant’s Position

                                  21                  [Defendant’s position outlining why Plaintiff’s response is deficient and the relief

                                  22          requested.]

                                  23          Plaintiff’s Position

                                  24                  [Plaintiff’s rationale as to why he fully responded to the request, etc.]

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                   1          B.     Request for Production No. 12

                                   2                 [Summarize the issue and reproduce the request.]

                                   3          Defendant’s Position

                                   4                 [Defendant’s position outlining why Plaintiff’s response is deficient and the relief

                                   5          requested.]

                                   6          Plaintiff’s Position

                                   7                 [Plaintiff’s rationale as to why he fully responded to the request, etc.]

                                   8

                                   9   (Judge Westmore’s General Standing Order ¶ 14.)

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 19, 2019
                                                                                            __________________________________
                                  12
Northern District of California




                                                                                            KANDIS A. WESTMORE
 United States District Court




                                  13                                                        United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
